Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrall (US Patent 4,197,345).
Regarding claim 1, Worrall teaches a yarn comprising a core yarn comprising a plurality of fibers or filaments with each of the plurality of fibers of filaments comprising a core material and a first thermoplastic material forming an unfoamed coating at least partially surrounding the core yarn. The first thermoplastic material comprises a vinyl or polyethylene which is taught as an equivalent alternative in US Patent 3,100,926 which is incorporated in Worrall et al. and a thermally-activates chemical blowing agent present in the first thermoplastic material in an effective amount to foam the unfoamed coating of the first thermoplastic material into a multicellular foam. 
Regarding claims 4-5, Worrall teaches the core material comprises a second thermoplastic material which is thermoplastic polyester. 
Regarding claim 10, Worrall teaches the core is a twisted multifilament or entangled multifilament yarn.
Regarding claim 14, Worrell. teaches a method for making a yarn comprising applying a coating of a first thermoplastic material to a core yarn to at least partially surround the core yarn with an unfoamed coating of the first thermoplastic material wherein the core yarn comprises a plurality of fibers or filaments and each of the plurality of fibers or filaments comprises a core material and wherein the first thermoplastic material comprises at least one first thermoplastic polymer including a thermoplastic polyurethane, a thermoplastic polyester, and thermoplastic polyolefin and a thermally activated chemical blowing agent wherein the thermally activated chemical blowing agent is present in the first thermoplastic material in an amount effective to foam the first thermoplastic material into a multicellular foam structure. 

Claims 1, 4-5, 11-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perera et al. (PG Pub. 2007/0141335).
Regarding claim 1, Parera et al. teach a yarn comprising a core yarn comprising a plurality of fibers or filaments with each of the plurality of fibers of filaments comprising a core material and a first thermoplastic material forming an unfoamed coating at least partially surrounding the core yarn. The first thermoplastic material comprises a thermoplastic polyurethane, a thermoplastic polyester, and thermoplastic polyolefin and a thermally activated chemical blowing agent (Expancel DU) is present in the first thermoplastic material in an amount effective to foam the unfoamed coating of the first thermoplastic material into a multicellular foam. 
Regarding claims 4-5, the core material comprises a second thermoplastic material including thermoplastic polyamide or thermoplastic polyester. 
Regarding claims 11-12, Parera et al. teach the claimed first thermoplastic material at least partially surrounding the core yarn has the claimed average thickness and the yarn has an average cross-sectional diameter less than 4 millimeters. 
Regarding claim 13, Parera et al. teach the core yarn has a cross-sectional diameter and the first thermoplastic material at least partially surrounding the core yarn is coaxial with the core yarn and has an average thickness at most 10 times larger than the cross sectional diameter of the core yarn. 
Regarding claim 14, Parera et al. teach a method for making a yarn comprising applying a coating of a first thermoplastic material to a core yarn to at least partially surround the core yarn with an unfoamed coating of the first thermoplastic material wherein the core yarn comprises a plurality of fibers or filaments and each of the plurality of fibers or filaments comprises a core material and wherein the first thermoplastic material comprises at least one first thermoplastic polymer including a thermoplastic polyurethane, a thermoplastic polyester, and thermoplastic polyolefin and a thermally activated chemical blowing agent (Expancel DU) wherein the thermally activated chemical blowing agent is present in the first thermoplastic material in an amount effective to foam the first thermoplastic material into a multicellular foam structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (PG Pub. 2007/0141335) as evidenced by PG Pub. 2017/0121854, PG Pub. 2011/0151257 and PG Pub. 2007/0048523.
Regarding claim 2, Parera et al. teach the thermoplastic material comprises a thermoplastic polyolefin, but are silent regarding the claimed ethylene-vinyl acetate. However, Parera et al. teach “The art will recognize that this list could be expanded greatly”. It is known in the art to use ethylene vinyl acetate as a thermoplastic material. Further, as evidenced by PG Pub. 2017/0121854, PG Pub. 2011/0151257 and PG Pub. 2007/0048523, it is known in the art to use ethylene vinyl acetate as a thermoplastic and would have been obvious to one of ordinary skill in the art because it is flexible at low temperatures, crack resistant, has great low temperature performance and has excellent lightness.
  Regarding claim 3, Parera et al. are silent regarding the claimed crosslinking agent. However, it is known in the art to use a crosslinking agent to improve properties as taught by WO 2015/190920. It would have been obvious to one use a crosslinking agent in order to improve elasticity and durability and arrive at the claimed invention. 
Regarding claim 6, Parera et al. are silent regarding the claimed second thermoplastic softening temperature. However, Parera et al. teach a low melting thermoplastic used for the first thermoplastic material and it would have been obvious to one of ordinary skill in the art to have the second thermoplastic material have a softening temperature at least 20 degrees Celsius above the melting temperature of the first thermoplastic material to ensure the second thermoplastic material does not soften or melt when heat is applied to the first thermoplastic material. 
Regarding claims 7-9, Parera et al. are silent regarding the claimed properties of the core yarn. However, given Parera et al. teach such similar thermoplastic material, the recited properties are necessarily inherent. 
Regarding claim 10, Parera et al. teach a multifilament. Parera et al. teach improving the strength of the core, but is silent regarding the claimed entangled or twisted multifilament. Given Parera et al. teach improving the core yarn strength and teach multifilament core, it would have been obvious to one of ordinary skill in the art to use entangled or twisted multifilament core to improve the strength and arrive at the claimed invention. 
Regarding claim 15, Parera et al. processing temperatures. However, given Parera et al. teach foaming after application of the first thermoplastic material and blowing agent, it would have been obvious to one of ordinary skill in the art to apply the first thermoplastic material at a first coating temperature at or above the melting temperature of the first thermoplastic material in order to apply the first thermoplastic material but at least 20 degrees Celsius below the activation temperature of the blowing agent to ensure foaming does not occur during application of the first thermoplastic material. Also it would have been obvious to one of ordinary skill in the art to have the first coating temperature at least 20 degrees Celsius below a softening temperature of the core material in order to ensure the core does not soften. 
Regarding claim 16, Parera et al. teach the first thermoplastic material is applied by extrusion, but is silent regarding the temperatures. However, it would have been obvious to one of ordinary skill in the art to apply the coating of the first thermoplastic material to the core yarn by increasing a temperature of the first coating thermoplastic material to the first temperature to form molten first thermoplastic material (which is required by extrusion), extruding the molten first thermoplastic material onto the core yarn and decreasing a temperature of the molten first thermoplastic material on the core to a second coating temperature below a softening temperature of the first thermoplastic material to solidify the first thermoplastic material into an unfoamed coating on the core yarn in order for form the coating and maintain the coating on the core. 
Regarding claim 17, Parera et al. teach applying the coating further comprises pulling the core yarn through the molten first thermoplastic material [Fig. 3]. 
Regarding claim 18, Parera et al. teach a method for foaming a yarn comprising the steps of expanding an unfoamed coating of a yarn into a multicellular foam by increasing a temperature of a yarn to a first processing temperature thereby softening or melting the unfoamed coating and activating the thermally activated blowing agent in the unfoamed coating into a multicellular foam and after expanding the coating into the multicellular foam, (although not explicitly detailed in Parera et al.), it would have been more than obvious to cool or decrease a temperature of the multicellular foam to a second processing temperature at which the multicellular foam adheres to the core yarn and solidified the multicellular structure in order to forma usable yarn as is known in the art. Parera et al. teach the yarn comprises a core yarn and a first thermoplastic material forming the unfoamed coating with the first thermoplastic material at least partially surrounding the core yarn and the core yarn comprises a plurality of fibers or filaments with each of the plurality of fibers or filaments comprising core material. The first thermoplastic material comprises at least one first thermoplastic polymer including thermoplastic polyurethane, a thermoplastic polyester, and thermoplastic polyolefin and a thermally activated chemical blowing agent (Expancel DU) is present in the first thermoplastic material in an amount effective to foam the unfoamed coating of the first thermoplastic material into a multicellular foam. Parera et al. are silent regarding the processing temperatures. However, it would have been obvious to one of ordinary skill in the art to have the first processing temperature at or above a softening temperature of the first thermoplastic material and at or above an activation temperature of the thermally activated blowing agent of the first thermoplastic material in order to form the blowing agent to function as desired.
Regarding claim 19, Parera et al. teach Expancel DU and therefore teaches a crosslinked foam. Parera et al. are silent regarding the claimed crosslinking agent. However, it is known in the art to use a crosslinking agent to improve properties as taught by WO 2015/190920. It would have been obvious to one use a crosslinking agent in order to improve elasticity and durability and arrive at the claimed invention..
Regarding claim 20, the core material is a second thermoplastic material. Parera et al. are silent regarding the processing temperatures. However, it would have been obvious to one of ordinary skill in the art to have the first processing temperature at least 20 degrees Celsius below a softening temperature of the second thermoplastic material in order to ensure the core does not soften.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (PG Pub. 2007/0141335) in view of  Van Der Gaag (PG Pub. 2017/0121854).
  Regarding claim 3, Parera et al. are silent regarding the claimed crosslinking agent. However, it is known in the art to use a crosslinking agent to improve properties as taught by PG Pub. 2017/0121854. It would have been obvious to one use a crosslinking agent in order to improve elasticity and durability and arrive at the claimed invention. In the alternative, Van der Gaag et al. teaches use of a crosslinking agent in order to improve properties and increase melting temperature. It would have been obvious to one of ordinary skill in the art to use the crosslinking agent of Van der Gaag in Parera et al. in order to improve properties and increase melting temperature and arrive at the claimed invention.
Regarding claim 19, Parera et al. teach Expancel DU and therefore teaches a crosslinked foam. Parera et al. are silent regarding the claimed crosslinking agent. However, it is known in the art to use a crosslinking agent to improve properties as taught by PG Pub. 2017/0121854. It would have been obvious to one use a crosslinking agent in order to improve elasticity and durability and arrive at the claimed invention. In the alternative, Van der Gaag et al. teaches use of a crosslinking agent in order to improve properties and increase melting temperature. It would have been obvious to one of ordinary skill in the art to use the crosslinking agent of Van der Gaag in Parera et al. in order to improve properties and increase melting temperature and arrive at the claimed invention. Parera et al. are silent regarding the processing temperatures. However, it would have been obvious to one of ordinary skill in the art to have the first processing temperature at or above a softening temperature of the first thermoplastic material and at or above an activation temperature of the thermally activated blowing agent of the first thermoplastic material in order to form the blowing agent to function as desired.
Claims 2, 6-9, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worrall (US Patent 4,197,345) as evidenced by PG Pub. 2017/0121854, PG Pub. 2011/0151257 and PG Pub. 2007/0048523.
Regarding claim 2, Worrell teaches the thermoplastic material comprises a thermoplastic polyethylene, but are silent regarding the claimed ethylene-vinyl acetate. However, it is known in the art to use ethylene vinyl acetate as a thermoplastic material. Further, as evidenced by PG Pub. 2017/0121854, PG Pub. 2011/0151257 and PG Pub. 2007/0048523, it is known in the art to use ethylene vinyl acetate as a thermoplastic and would have been obvious to one of ordinary skill in the art because it is flexible at low temperatures, crack resistant, has great low temperature performance and has excellent lightness.
Regarding claim 3, Worrall is silent regarding the claimed crosslinking agent. However, it is known in the art to use a crosslinking agent to improve properties as taught by WO 2015/190920. It would have been obvious to one use a crosslinking agent in order to improve elasticity and durability and arrive at the claimed invention.
Regarding claim 6, Worrall is silent regarding the claimed second thermoplastic softening temperature. However, Worrall teaches a low melting thermoplastic used for the first thermoplastic material and it would have been obvious to one of ordinary skill in the art to have the second thermoplastic material have a softening temperature at least 20 degrees Celsius above the melting temperature of the first thermoplastic material to ensure the second thermoplastic material does not soften or melt when heat is applied to the first thermoplastic material. 
Regarding claims 7-9, Worrall is silent regarding the claimed properties of the core yarn. However, given Worrall teaches such similar thermoplastic material, the recited properties are necessarily inherent. 
Regarding claims 11-13, Worrall teaches the yarn is appropriately sized. It would have been obvious to one of ordinary skill in the art to arrive at the claimed thickness and diameter in order to meet end use needs and desired properties.
Regarding claim 15, Worrall teach processing temperatures. However, given Worrall teaches foaming after application of the first thermoplastic material and blowing agent, it would have been obvious to one of ordinary skill in the art to apply the first thermoplastic material at a first coating temperature at or above the melting temperature of the first thermoplastic material in order to apply the first thermoplastic material but at least 20 degrees Celsius below the activation temperature of the blowing agent to ensure foaming does not occur during application of the first thermoplastic material. Also it would have been obvious to one of ordinary skill in the art to have the first coating temperature at least 20 degrees Celsius below a softening temperature of the core material in order to ensure the core does not soften. 
Regarding claim 16, Worrall teaches the first thermoplastic material is applied by extrusion, but is silent regarding the temperatures. However, it would have been obvious to one of ordinary skill in the art to apply the coating of the first thermoplastic material to the core yarn by increasing a temperature of the first coating thermoplastic material to the first temperature to form molten first thermoplastic material (which is required by extrusion), extruding the molten first thermoplastic material onto the core yarn and decreasing a temperature of the molten first thermoplastic material on the core to a second coating temperature below a softening temperature of the first thermoplastic material to solidify the first thermoplastic material into an unfoamed coating on the core yarn in order for form the coating and maintain the coating on the core. 
Regarding claim 17, applying the coating further comprises pulling the core yarn through the molten first thermoplastic material. 
Regarding claim 18, Worrall teaches a method for foaming a yarn comprising the steps of expanding an unfoamed coating of a yarn into a multicellular foam by increasing a temperature of a yarn to a first processing temperature thereby softening or melting the unfoamed coating and activating the thermally activated blowing agent in the unfoamed coating into a multicellular foam and after expanding the coating into the multicellular foam, (although not explicitly detailed in Worrall.), it would have been more than obvious to cool or decrease a temperature of the multicellular foam to a second processing temperature at which the multicellular foam adheres to the core yarn and solidified the multicellular structure in order to forma usable yarn as is known in the art. Worrall teaches the yarn comprises a core yarn and a first thermoplastic material forming the unfoamed coating with the first thermoplastic material at least partially surrounding the core yarn and the core yarn comprises a plurality of fibers or filaments with each of the plurality of fibers or filaments comprising core material. The first thermoplastic material comprises at least one first thermoplastic polymer including thermoplastic polyurethane, a thermoplastic polyester, and thermoplastic polyolefin and a thermally activated chemical blowing agent is present in the first thermoplastic material in an amount effective to foam the unfoamed coating of the first thermoplastic material into a multicellular foam. Parera et al. are silent regarding the processing temperatures. However, it would have been obvious to one of ordinary skill in the art to have the first processing temperature at or above a softening temperature of the first thermoplastic material and at or above an activation temperature of the thermally activated blowing agent of the first thermoplastic material in order to form the blowing agent to function as desired.
Regarding claim 19, Worrall is silent regarding the claimed crosslinking agent. However, it is known in the art to use a crosslinking agent to improve properties as taught by WO 2015/190920. It would have been obvious to one use a crosslinking agent in order to improve elasticity and durability and arrive at the claimed invention..
Regarding claim 20, the core material is a second thermoplastic material. Parera et al. are silent regarding the processing temperatures. However, it would have been obvious to one of ordinary skill in the art to have the first processing temperature at least 20 degrees Celsius below a softening temperature of the second thermoplastic material in order to ensure the core does not soften.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Worrall (US Patent 4,197,345) in view of  Van Der Gaag (PG Pub. 2017/0121854).
  Regarding claim 3, Worrell is silent regarding the claimed crosslinking agent. However, it is known in the art to use a crosslinking agent to improve properties as taught by PG Pub. 2017/0121854. It would have been obvious to one use a crosslinking agent in order to improve elasticity and durability and arrive at the claimed invention. In the alternative, Van der Gaag et al. teaches use of a crosslinking agent in order to improve properties and increase melting temperature. It would have been obvious to one of ordinary skill in the art to use the crosslinking agent of Van der Gaag in Worrall in order to improve properties and increase melting temperature and arrive at the claimed invention.
Regarding claim 19, Worrall is silent regarding the claimed crosslinking agent. However, it is known in the art to use a crosslinking agent to improve properties as taught by PG Pub. 2017/0121854. It would have been obvious to one use a crosslinking agent in order to improve elasticity and durability and arrive at the claimed invention. In the alternative, Van der Gaag et al. teaches use of a crosslinking agent in order to improve properties and increase melting temperature. It would have been obvious to one of ordinary skill in the art to use the crosslinking agent of Van der Gaag in Worrall. in order to improve properties and increase melting temperature and arrive at the claimed invention. Worrall silent regarding the processing temperatures. However, it would have been obvious to one of ordinary skill in the art to have the first processing temperature at or above a softening temperature of the first thermoplastic material and at or above an activation temperature of the thermally activated blowing agent of the first thermoplastic material in order to form the blowing agent to function as desired.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/
Examiner, Art Unit 1789